Calhoon, J.,
delivered the opinion of the court.
By the correspondence in 1874, exhibits “A” and “B” to the bill, Smith got more than a mere license, revocable by Frederic. He got the right to exclusive use of the property, terminable only by his death or ceasing to publish the Star. The successive holders claimed under him. So does Mayers, and he held for twenty years under that right, as was well known to, fully recognized by, and acquiesced in by, Frederic, who, besides, saw Mayers, under that claim, spend a large sum in enlarging the building. Frederic, while alive, fully and accurately defined Mayers’ legal rights, when'he repeatdly said he had the property as long as he published a newspaper thereon, when it would revert to his estate. When Mayers ceases to publish this paper *141there, or dies, Frederic’s heirs are entitled to possession of the fee, but not until then. Mayers has the easement by the statute of limitations and by estoppel.

Affirmed.